,         -
                                                                                                          .-.
    j;”       _
     .                                                                                             ;.Qq
/                                     / .                                                         i,,.,


                                      i


                             OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                              -   AUSTIN
                                      1;
                  OROVER SELLERS      I_
                  ATrOINcvGLWcn*L     !

                                      I


              Honcrablo   Ri-ynn Bell, hector
              &tar'TransportatiOu      Dltlslon                                                                 _I
              amroad     c~misfiion   of Texas                                              .
              'r;:~in, Tcxos

              Pear   Mr. Bell:                   Opinion   So.   C-0770
                                                                             A.

                                                 49th   Legislature,




                     whether   or n




                                          of   said Bi1.l , which   relates~ to the             fir-
              nisbing    of scia   insuranoe    pollciefi, reads    as follows:

                          ‘0 0 0. The Commissi0n    may accept fn lieu
                     of t!lefiling of the origdna) policies Of fnqw-
                     anOar a certificate of jnuurancc,   jn such form                  ,~
                     as :-0~ be prcsorlbed by the Cox--isdon,     which
                     certlflcate,  when filed ~1 th tho COmmlssionr
                     will bind the obllgor   thereunder   and satisfy             .,
                                                                                    .       .



  honorable    Bryan   Boll   - page   2




                                                                                    .I:
         the rcqulrements  of this seotion as if the                                 :.
                                                                                        i
         originnl pollcle5 of insurance had~ boon fil0a.n

             TTndndor
                    the plain provisions   of tho. above-quoted      see- \
  tion of said Act, the Railroad    Commissi@n   Is not rcquirod to        1
  occcpt cortificatcs   in lieu of the ariglnal policy but mny.do ;
  "0.   If the Commission  aooopts a cortifioatc,of     insursnco     In    ,
  lfcu of the orlginsl policy, It mu&      be In such form'ond       con- '-'
  tain such data as the Commission    requires or aomnnds.        Of
  course, tho Convnlsslon oould not require ony unreasonable
  condition  to be contained in 5oid oertificate.

                 While your lettor does not reveal             the fact, in the             "
  confercncc       which I had with you and representatives             of ahat             -:
  I undorstood        to be some of the in5uraaco         cOm?nnies, you want-
  c:! to hnon whether        the Railroad      Commi56ion     Could require tho
  certificate       to contain   the   provision     set  forth   ‘In Form 8%,
  that   ‘~t.he csnoellatian    would not take effeot 'until thirty
  day5 after receipt of this           notice by tho Commission',         and
  vhethor, if tho notloe         of aanoellation        conta~ined 6aid clauso,
  it   would    necessitate    ohanglng     the provision      in the ia6uranco
  policlee to the effeot that the company could not cancel.*-the
  policy without mailing a written              notlco thereof      not less than
  thirty days before the cancellation               would be affective.

              It IEi our opinion that the Railroad  Commission  can,
   if it desires, require thirty or Moore days' actuoi notice
.. 6here it has and does accept the oertifiaate    fin 3ieu of the
   orlglnal policy.

            It ii  further    outi opinion that t.his wouP,d not in any
  way affect the original policy of insurance;      neither.~.would the
  policy of Insurance    have  to ootitain Guch a clau5e.

                The provision     iu the polioy , as we undorst6nd              6W?J0t
  Is that it oannot he cancelled without mailing                 a.rioti.ce     to the
  holder of the policy not less than thirty              days.hefore          the can-
  cellation     shall become effective.        If the Railroad           Commi~~lo~
  has a certificate       of insurance rathor than the. policy, under
  tho Act in ~quostion it can roquiro the company to give the Con-
  mis5ion aotual notico        not  less than    thirty    days    prior to tho
  cancel3atlon.      In other     words, undor     tho law, the policy           must
  contain    6 provision    that   samo Cannot    be cancolled        un~tll'the
  holder    thereof,   or  the beneficiary     named    therofn,      has boon
  maifea a notioo not less than thirty days prior to its candel-
  1ztion.      This policy, however,     Is not deposited          with the Rall-
  rood Commission;      If in lieu thereof It aaoepts a oertificate,                             .
  under the provision5        of said dot It aan require           that     f-t hnve
                    Ilsnoligble   Bryai3Bell - p&e    3

          ~.
.   . . .> t.
      :


                    more   than   tho
                                  thirty days' notice    spoolfled In tho policy be-
                    furc   knwcould bo cnncellod;   insofar as it affootsthe   Rail-
                    ibad Commission and those for whom it acts.
                    s:
                                 As ae construe   tho Act, tho    Pam or the contents of
                    %he   orlgwfnal lnsuranoo   polloy doos not need to be changed from
                    the   regular standard form used, If it Is filed with the Rall-
                    rood Conimissi~,.     If, liowever,. the origIna   policy Is not
                    fllod, then the Commission       would have tho right undor the
                    statuto to require     the insurance    company to give tho Com-
                    mission   full thirty days' actual notico before the polloy
                    could bo canoelled.


                .                                         Very   truly    yours




                                                     BY
                                                                   Gee.    V. Barcus
                                                                           Assistant
                                                                          .~